UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2011 Commission File No. 000-22750 ROYALE ENERGY, INC. (Exact name of registrant as specified in its charter) California 33-0224120 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 7676 Hazard Center Drive, Suite 1500 San Diego, CA 92108 (Address of principal executive offices) (Zip Code) 619-881-2800 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and(2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer(as defined in Rule 12b-2 of the Exchange Act).Check one: Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx Indicate by check mark whether the registrant is a blank check company (as defined in Rule 12b-2 of the Exchange Act). YesoNox At June 30, 2011, a total of 10,762,099 shares of registrant’s common stock were outstanding. Table of Contents TABLE OF CONTENTS PART I FINANCIAL INFORMATION 1 Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 13 Item 4. Controls and Procedures 13 PART II OTHER INFORMATION 14 Item 1. Legal Proceedings 14 Item 1A. Risk Factors 14 Item 6. Exhibits 14 Signatures 15 Table of Contents PART I.FINANCIAL INFORMATION Item 1.Financial Statements ROYALE ENERGY, INC. BALANCE SHEETS June 30, 2011 December 31, 2010 (Unaudited) (Audited) ASSETS Current Assets Cash and Cash Equivalents $ $ Accounts Receivable, net Prepaid Expenses Deferred Tax Asset Inventory Total Current Assets Other Assets Deferred Tax Asset-Noncurrent Oil and Gas Properties, at cost, (successful efforts basis), Equipment and Fixtures Total Assets $ $ See notes to unaudited financial statements -1- Table of Contents ROYALE ENERGY, INC. BALANCE SHEETS June 30, 2011 December 31, 2010 (Unaudited) (Audited) LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts Payable and Accrued Expenses $ $ Deferred Revenue from Turnkey Drilling Total Current Liabilities Noncurrent Liabilities: Asset Retirement Obligation Long-Term Debt, Net of Current Portion Total Noncurrent Liabilities Total Liabilities Stockholders' Equity: Common Stock, no par value, authorized 20,000,000 shares, 10,794,718 and 10,307,350 shares issued; 10,762,099 and 10,274,731 shares outstanding, respectively Convertible preferred stock, Series AA, no par value, 147,500 shares authorized; 52,784 and 52,784 shares issued and outstanding, respectively Accumulated Deficit ) ) Total Paid in Capital and Accumulated Deficit Less Cost of Treasury Stock 32,619 and 32,619 shares ) ) Additional Paid in Capital Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See notes to unaudited financial statements -2- Table of Contents ROYALE ENERGY, INC. STATEMENTS OF OPERATIONS Three Months Ended June 30, Six Months Ended June 30, (Unaudited) (Unaudited) (Unaudited) (Unaudited) Revenues: Sale of Oil and Gas $ Turnkey drilling Supervisory Fees and Other Total Revenues Costs and Expenses: General and Administrative Turnkey Drilling and Development Lease Operating Lease Impairment 0 0 Geological and Geophysical Expense 0 0 Legal and Accounting Marketing Depreciation, Depletion and Amortization Total Costs and Expenses Gain on Sale of Assets 0 0 Income From Operations Other Income (Expense): Interest Expense ) Gain on Marketable Securities 0 0 Income Before Income Tax Expense Income tax provision Net Income $ Basic Earnings Per Share $ Diluted Earnings Per Share $ Other Comprehensive Income Unrealized Loss on Equity Securities $
